United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2700
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Freddie Ross,                           *   [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: April 26, 2004

                                  Filed: May 3, 2004
                                   ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      Federal inmate Freddie Ross appeals the district court’s1 partial denial of his
Federal Rule of Criminal Procedure 41(e)2 motion for return of seized property, which
included $8,400 in cash and several noncash items. We have carefully reviewed the


      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.
      2
        The substance of former subsection (e) is now found in subsection (g), with
stylistic changes. See Fed. R. Crim. P. 41 advisory committee notes (2002 amend.).
record, and we find no clear error. See United States v. Felici, 208 F.3d 667, 669-70
(8th Cir. 2000) (standard of review), cert. denied, 531 U.S. 1201 (2001). Police
found the $8,400 inside Ross’s girlfriend’s bedroom closet, Ross initially denied any
knowledge of the cash, and he later told police the cash belonged to a Vikings
football player. In addition, Ross’s attorney conceded during the Rule 41 hearing that
the motion was moot with respect to the seized noncash items.

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-